With DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oya (US 2015/0283813 A1).
Regarding claim 1:
	Oya discloses a liquid discharge head comprising:
	a nozzle substrate (substrate 20) including:
		a liquid discharge surface (liquid ejecting face 20a);
		a plurality of nozzles (nozzle openings 21) arranged in a nozzle arrangement area on the liquid discharge surface (Fig. 2) and configured to discharge liquid from the liquid discharge surface (paragraph 37); and
		a recess (stepped concave portion 26) surrounding the nozzle arrangement area on the liquid discharge surface (Fig. 2); and
	a cover member (fixing plate 45) joined to the nozzle substrate with the nozzle arrangement area being exposed (Figs. 1-2),
	wherein the nozzle arrangement area has a liquid repellency with respect to the liquid (via repellent film 47), and inside of the recess is lyophilic to the liquid (paragraph 85-86 & Figs. 7C-D) and is provided with an adhesive (paragraph 44 & Fig. 2), and the nozzle substrate is joined to the cover member with the adhesive (paragraph 44 & Fig. 2).
	Oya does not expressly disclose that the recess is continuous.
	However, Oya does also disclose that the cover member continuously surrounds the nozzle arrangement area (Figs. 1-2), and that the recess is formed so as to bond the cover member such that the cover member does not protrude from the liquid discharge surface (paragraph 44).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Oya’s liquid discharge head such that the recess is continuous in surrounding the nozzle arrangement area. In doing so, the cover member may be bonded so as not to protrude from the liquid discharge surface.

s 1, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2018/0086065 A1) in view of Haluzak (US 6312103 B1) and Yamada et al. (US 2002/0105567 A1).
Regarding claim 1:
	Yamazaki et al disclose a liquid discharge head comprising:
	a nozzle substrate (nozzle plate 51) including:
		a liquid discharge surface (surface of nozzle holes 71: Figs. 6-7, 9-10); and
		a plurality of nozzles (nozzle holes 71) arranged in a nozzle arrangement area on the liquid discharge surface (Figs. 6-7, 9-10) and configured to discharge liquid from the liquid discharge surface (paragraph 83);
	a recess (groove sections 106, area between protruding sections 213, recesses 313) surrounding the nozzle arrangement area on the liquid discharge surface (Fig. 6-8, 9-11) and is provided with an adhesive (bonding layer 55); and
	a cover member (base plate 100) joined to the nozzle substrate with the nozzle arrangement area being exposed (via opening sections 103: Figs. 7, 10).
Yamazaki et al. do not expressly disclose that the nozzle arrangement area has a liquid repellency and that the inside of the recess is lyophilic, or that the recess is included in the nozzle substrate.
	However, Haluzak discloses a liquid discharge head in which a nozzle arrangement area (regions 26) has a liquid repellency with respect to a liquid (col. 5, lines 19-33 & Figs. 1-2) and non-nozzle arrangement areas (regions 30) are lyophilic to the liquid, so that any residual ink will flow away from the nozzles (col. 5, lines 19-33 & Figs. 1-2).
	Moreover, Yamada et al. disclose a liquid discharge head (106) in which a cover member (cover plate 144) is adhered to the head on a nozzle substrate (123) side thereof (Figs. 18-19), wherein a recess (recessed blocking grooves 60) provided with adhesive (adhesive 156) is formed on the nozzle substrate side to prevent the flow of adhesive (paragraph 102).
In re Einstein, 8 USPQ 167.
Regarding claim 7:
	Yamazaki et al.’s modified head comprises all the limitations of claim 1, and Yamazaki et al. also disclose that the recess has a width (Figs. 8, 11).
	Yamazaki et al.’s modified head does not expressly disclose that the width of the recess is 1/9th or more and 1/7th or less of a length in a transverse direction of the nozzle substrate.
	However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form Yamazaki’s recess such that the width of the recess is 1/9th or more and 1/7th or less of a length in a transverse direction of the nozzle substrate, since such a width would allow a sufficient amount of adhesive to be contained.
Regarding claim 9:
	Yamazaki et al.’s modified head comprises all the limitations of claim 1, and Yamazaki et al. also disclose that the liquid discharge head is comprised in a liquid discharge apparatus (Fig. 1).
Regarding claim 10:
Yamazaki et al disclose a head module comprising:
	a plurality of liquid discharge heads (liquid jet heads 5) including a plurality of nozzle substrates (nozzle plates 51) respectively (Figs. 6, 9); and
	a plurality of cover members (base plates 100) joined to the plurality of nozzle substrates, respectively (Figs. 6, 9),
	wherein each of the plurality of nozzle substrates includes:
		a liquid discharge surface (surface of nozzle holes 71: Figs. 6-7, 9-10); and
		a plurality of nozzles (nozzle holes 71) arranged in a nozzle arrangement area on the liquid discharge surface (Figs. 6-7, 9-10) and configured to discharge liquid from the liquid discharge surface (paragraph 83),
		wherein a recess (groove sections 106, area between protruding sections 213, recesses 313) surrounds the nozzle arrangement area on the liquid discharge surface (Fig. 6-8, 9-11) and is provided with an adhesive (bonding layer 55), and
	wherein each of the plurality of cover members is joined to one of the plurality of nozzle substrates with the adhesive such that the nozzle arrangement area is exposed (Figs. 6-7, 9-10).
	Yamazaki et al. do not expressly disclose that the nozzle arrangement area has a liquid repellency and that the inside of the recess is lyophilic, or that the recess is included in the nozzle substrate.
	However, Haluzak discloses a liquid discharge head in which a nozzle arrangement area (regions 26) has a liquid repellency with respect to a liquid (col. 5, lines 19-33 & Figs. 1-2) and non-nozzle arrangement areas (regions 30) are lyophilic to the liquid, so that any residual ink will flow away from the nozzles (col. 5, lines 19-33 & Figs. 1-2).
	Moreover, Yamada et al. disclose a liquid discharge head (106) in which a cover member (cover plate 144) is adhered to the head on a nozzle substrate (123) side thereof (Figs. 
	Therefore, it would have been obvious to a person of ordinary skill in the art to form Yamazaki et al.’s nozzle substrate such that the nozzle arrangement area has the liquid repellent and lyophilic areas, as taught by Haluzak, in order to cause any residual ink to flow away from the nozzles.  It would have been further to merely reverse the location of Yamazaki’s continuous recess such that it is formed on the nozzle substrate surface instead of the cover member surface, as taught by Yamada et al.  Such a reversal of essential working parts has been held obvious, since doing so would retain the desired functionality of blocking surplus adhesive.  In re Einstein, 8 USPQ 167.
Regarding claim 11:
	Yamazaki et al.’s modified head comprises all the limitations of claim 10, and Yamazaki et al. also disclose that the liquid discharge head is comprised in a liquid discharge apparatus (Fig. 1).

Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge head comprising a nozzle substrate including a continuous recess in which “the recess is communicated with a through-hole penetrating the nozzle substrate.”  It is this limitation, in combination with other features and limitations of claim 2, that indicates allowable subject matter over the prior art of record.
Claim 8 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge head comprising a nozzle substrate including a 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of US 2004/0189757 A1 and US 2017/0120599 A1 disclose liquid discharge heads in which a cover member is joined thereto via adhesive present in recesses.  However, in these references the cover member is not joined to the nozzle substrate.
US 2009/0058935 A1 discloses a liquid discharge head in which a cover member (300) is joined to a nozzle substrate (208) using adhesive (350).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853